Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.
 	Claims 2-3, 6-9, 11-13, 15-21, 23, 24, 26-30, 33 are cancelled. Pending claims 1, 4, 5, 10, 14, 22, 25, 31-32, 34-40 are addressed below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 4, 5, 10, 14, 22, 25, 31-32, 34-40 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the side wall” in line 11, and claim 25 recites “the side wall” in line 13. It is unclear if this is referring to a separate “side wall” or the same portion as “the side wall portion defined in lines 5 and 7 of claims 1 and 25, respectively. Appropriate correction is required. 
Claims 14 and 37 recite “the open end of the second fluid passage”, which lacks proper antecedent bases in the claim. It is not clear which portion is considered the open end.
Any claim(s) listed above not specified in detail is/are indefinite due to their dependencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 4, 5, 10, 14, 22, 25, 31, 34-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danzuka (US 2005/0024422) in view of Smith (US 2004/0085389).
Re claim 1, Danzuka teaches a liquid discharge apparatus (figs. 7-9) comprising: 
a discharge head (100) including a discharge portion (101) configured to discharge a liquid (ink); 
a cap (2100) including a bottom wall portion (2110) which faces the discharge portion (101) and a side wall portion (2111; see fig. 6) extending from the bottom wall portion (see figs.7-9), and configured to cap the discharge portion; 
a suction unit (225) configured to suck an interior (250) of the cap through a first fluid passage (220) communicating with the interior of the cap in a state in which the cap caps the discharge portion; 
a second fluid passage (230, between 235 and 2104) including: an outlet passage portion (2104); and a midway portion (K) which connects with the outlet passage portion (see fig. 9), wherein the outlet passage portion and the midway portion form a bent passage (see fig. 9 for bending in the second passage);
an open/close unit (235) configured to open/close the second fluid passage (230, between 235 and 2104) communicating with the interior of the cap, the open/close unit (235) being set in an open state when a negative pressure state of the interior of the cap (par. 50), which is generated by suction by the suction unit (225), is canceled
Danzuka does not teach the outlet passage portion (2104) which connects with an opening in the side wall (addressed as “the side wall portion” as best understood); the midway portion extends toward the bottom wall portion; and a filter arranged in the midway portion.
Smith teaches a cap-like structure 110 in the same field of endeavor, having an outlet passage portion 318 which connects with an opening 212 in the side wall portion 206; a midway portion (302, 306 between 318 and the fan) which connects with the outlet passage portion (see fig. 3) and portion 302 of the midway portion extends toward the bottom wall portion 308; and a filter 314 arranged in the midway portion.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Danzuka to incorporate the teachings of Smith to the outlet passage portion (2104) which connects with an opening in the side wall; the midway portion extends toward the bottom wall portion; and a filter arranged directly below the bottom wall portion in the midway portion. Doing would help distribute the air evenly and filter out dust and foreign matter to keep the system components clean and functional optimally. 

Re claim 25, Danzuka discloses an imprint apparatus (15; fig. 1) comprising a liquid discharge apparatus (100, 2100) for discharging a resin onto a substrate, the liquid discharge apparatus including: 
a discharge head (100) including a discharge portion (101) configured to discharge a liquid (ink); 
a cap (2100) including a bottom wall portion (2110) which faces the discharge portion (101) and a side wall portion (2111; see fig. 6) extending from the bottom wall portion (see figs.7-9), and configured to cap the discharge portion; 

a second fluid passage (230, between 235 and 2104) including: an outlet passage portion (2104); and a midway portion (K) which connects with the outlet passage portion (see fig. 9), wherein the outlet passage portion and the midway portion form a bent passage (see fig. 9 for bending in the second passage);
an open/close unit (235) configured to open/close the second fluid passage (230, between 235 and 2104) communicating with the interior of the cap, the open/close unit (235) being set in an open state when a negative pressure state of the interior of the cap (par. 50), which is generated by suction by the suction unit (225), is canceled.
Danzuka does not teach the outlet passage portion (2104) which connects with an opening in the side wall (addressed as “the side wall portion” as best understood); the midway portion extends toward the bottom wall portion; and a filter arranged in the midway portion.
Smith teaches a cap-like structure 110 in the same field of endeavor, having an outlet passage portion 318 which connects with an opening 212 in the side wall portion 206; a midway portion (302, 306 between 318 and the fan) which connects with the outlet passage portion (see fig. 3) and portion 302 of the midway portion extends toward the bottom wall portion 308; and a filter 314 arranged in the midway portion.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Danzuka to incorporate the teachings of Smith to the outlet passage portion (2104) which connects with an 

Re claims 4 and 34, Danzuka, as modified above, discloses the filter is arranged between the bottom wall portion of the cap and the open/close unit (Smith shows the filter 314 arranged directly between the bottom wall portion 308 of the cap structure and air manipulating structure 312).  

Re claims 5 and 35, Danzuka, as modified, discloses the invention can include a filter (Smith, 314) with the exception of specific dimensions for the filter that can capture a foreign matter whose particle size is not less than 10 nm.
However, a wide range of filter size rating is well known and constitute a result effective variable. 
It would have been obvious to one with ordinary skill in the art at the time the invention was made to utilize a pore size rating not less than 10nm for the filter depending on how restrictive or less restrictive the maker desire for the air flow rate, and the range of particle size expected to be filter for optimal system performance. Since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 

Re claims 10 and 36, Danzuka, as modified, discloses a flow velocity reducing portion (see figs. 6-9 in Danzuka: K and interior angle changes between 230, seen in fig. 9, and corner openings of 2400 as seen in fig. 6) arranged in the second fluid passage and configured to reduce a flow velocity of a fluid flowing through the second fluid passage (changing flow directions reduce flow velocity).

Re claims 14 and 37, Danzuka, as modified, discloses wherein the flow velocity reducing portion is a portion of which a sectional-area increases toward the open end of the second fluid passage (see fig. 9: portion K has its cross sectional area increased compared to upstream or downstream from K).
Re claims 22 and 38, Danzuka, as modified, discloses if the open/close unit is in the open state, the interior of the cap communicates with outer air through the second fluid passage (see par. 50 in Danzuka).

Re claims 31 and 39, Danzuka, as modified, teaches the second fluid passage is bent in the side wall portion (see portions 318 302 and 306 in fig. 9 of Smith).



Claims 32 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danzuka in view of Smith, further in view of Usui (US 6540322).
Re claims 32 and 40, Danzuka does not teach the outlet passage portion extends toward the bottom wall portion than the discharge portion.
However, Usui discloses a liquid discharge apparatus in the same field of endeavor that utilize a discharge head at 8 and 14 (fig. 4), and a cap 38 in the same manner as in Danzuka. Usui further shows a first fluid passage 18, and a second fluid passage 19 having one open end that is open to the side wall portion of 16 and 40. The outlet passage portion of 19 extends toward the bottom wall portion (see fig. 4). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Danzuka to incorporate the teachings of Usui to utilize the outlet passage portion that extend toward the bottom wall portion. Doing so would optimize the intended air flow toward the suction port since the suction port is at the bottom wall.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 25 have been considered but are moot because the new ground of rejection does not rely on the reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
To distinguish the claimed invention from current combination of the prior arts, applicant may further clarify in independent claims 1 and 25: “wherein the midway 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752